 


114 HR 634 IH: Export Freedom to Cuba Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 634 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Rangel (for himself, Ms. Norton, Ms. Jackson Lee, Mr. Meeks, Mr. Pocan, Mr. Johnson of Georgia, Mr. Ellison, Ms. Lee, Mr. Thompson of Mississippi, Mr. Conyers, Mr. Peterson, Ms. Bass, Mr. Nolan, Mr. Polis, Mr. Cohen, Mr. Clay, Mr. Fattah, Mr. Serrano, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To allow travel between the United States and Cuba. 
 
 
1.Short titleThis Act may be cited as the Export Freedom to Cuba Act of 2015. 2.Travel to Cuba (a)Freedom of travel for United States citizens and legal residentsSubject to section 3, travel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions incident to such travel as specified in subsection (b), may not be regulated or prohibited if such travel would be lawful in the United States. 
(b)Transactions incident to travelThe transactions referred to in subsection (a) include, but are not limited to— (1)any transactions ordinarily incident to travel to or from Cuba, including the importation into Cuba or the United States of accompanied baggage for personal use only; 
(2)any transactions ordinarily incident to travel or maintenance within Cuba, including the payment of living expenses and the acquisition of goods or services for personal use; (3)any transactions ordinarily incident to the arrangement, promotion, or facilitation of travel to, from, or within Cuba; 
(4)any transactions incident to nonscheduled air, sea, or land voyages, except that this paragraph does not authorize the carriage of articles into Cuba or the United States except accompanied baggage; and (5)normal banking transactions incident to the activities described in the preceding provisions of this subsection, including the issuance, clearing, processing, or payment of checks, drafts, travelers checks, credit or debit card instruments, or similar instruments.  
3.ExceptionThe restrictions on authority described in section 2 shall not apply in a case in which— (1)the United States is at war with Cuba; 
(2)armed hostilities between the two countries are in progress; or (3)there is imminent danger to the public health or the physical safety of United States travelers. 
4.ApplicabilityThis Act applies to actions taken by the President before the date of the enactment of this Act which are in effect on such date, and to actions taken on or after such date. 5.Inapplicability of other provisionsThis Act applies notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)). 
 
